ON REHEARING. Kirby, J. It is urged that the court erred in failing to consider and reverse this cause on account of the admission of certain incompetent testimony of witness Fitzgerald. He was being examined relative to the pain and anguish suffered by deceased, and, after describing it and stating that he was conscious all the time and talked about his family, testified, over objection of appellant, as follows: “Q. What did he say about his family? Tell, if you can, what he said about his family? A. He said like this, that he would not get up again, and he would leave his little children in bad shape. Q. Did he say it like you are saying it? A. Yes, sir; he talked reasonable. Q. Knew and realized what he was doing? A. Yes, sir. Fie said like this — he said that it would be impossible for him to get up again, and he would leave his little children in bad shape. That is what he told me and Doc.” This testimony was not competent except as it might tend to show the injured person was conscious, and not necessary on that account, that fact not really being disputed. Its admission was not harmful, however, since the widow had already testified without objection to the condition of the family, as follows: “Q. Who is living with you at the present time? A. Just my little children. Q. Are you on a farm? A. Yes, sir; but I am not making any crop. I am working by the day and taking in washing.” The incompetent testimony was not pressed upon the attention of the jury in argument, and did not result to the injury of appellant in the award of damages, for the jury could well have found under the testimony the whole amount of the verdict on either count of the complaint without their verdict being excessive.